Action to recover damages for alleged breach e£ contract to install a new roof “as soon as may conveniently be done” upon premises leased to respondents. Order denying appellants’ motion to dismiss the complaint as legally insuffi*836eient, affirmed, with $10 costs and disbursements. As used in the agreement, the words “ as soon as may conveniently be done ” mean “ as soon as may reasonably be done under the circumstances.” Lewis, P. J., Carswell, Johnston, Aldrich and Nolan, JJ., concur. [See post, p. 927.]